Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 9, 2018

                                    No. 04-17-00756-CV

                            IN THE INTEREST OF J.M.A.-H.,


                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00165
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER


        The Appellees’ Motion for extension of time to file brief is hereby GRANTED. The brief
is due on or before March 21, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court